Exhibit 10.35

 

RETIREMENT AND RELEASE AGREEMENT

 

This Retirement and Release Agreement (“Agreement”) is entered into as of
December 2, 2004, by and between The DIRECTV Group, Inc., a Delaware corporation
formerly named Hughes Electronics Corporation (the “Company”) and Eddy
Hartenstein (“Executive”).

 

Recitals

 

  A. Executive is Vice Chairman and a member of the Board of Directors of the
Company and also serves as director or officer of various subsidiaries of the
Company.

 

  B. Executive is a party to various agreements with or plans of the Company,
including, without limitation, the employment letter agreement dated as of
January 1, 2004 (the “Employment Agreement”) and the “Change in Control
Agreement” and “Retention Plan” (as such terms are defined in the Employment
Agreement).

 

  C. With the Company’s consent, Executive is retiring from the Company,
effective on December 31, 2004. The Company and Executive are entering into this
Agreement to confirm the terms of Executive’s retirement from the Company.

 

Therefore, for good and valuable consideration and the mutual covenants set
forth herein, the Company and Executive agree as follows:

 

  1. Termination of Employment Agreement; Affirmation of Other Agreements

 

  1.1 The Company and Executive mutually agree that Executive’s employment under
the Employment Agreement shall terminate as of the close of business on December
31, 2004 (“Effective Time”). The Company and Executive mutually acknowledge and
agree that, however his separation may be publicly characterized and regardless
of any resignation letter or other document which he may hereafter execute at
the request of the Company, he shall be entitled to the Retention Bonus, payable
in accordance with the Retention Plan, and that his termination of employment
shall be considered a termination without “Cause” or for “Good Reason” (as such
terms are defined in the Change in Control Agreement), effective at the
Effective Time.

 

  1.2 In settlement of all amounts owing by the Company to Executive under
Sections 2.2.b., 2.2.c., 2.3 and 2.4.b. of the Change in Control Agreement, the
Company shall pay Executive a lump sum cash payment of Twelve Million Dollars
($12,000,000) subject to applicable withholding as provided in Section 7 of the
Change in Control Agreement immediately at the Effective Time.



--------------------------------------------------------------------------------

  1.3 The Company further agrees that it shall provide, or cause its
subsidiaries to provide, Executive continuation of DIRECTV® service in the
manner and on terms consistent with the service he is presently receiving until
Executive’s death.

 

  1.4 Except as modified by this Agreement, all rights and obligations of the
parties under the Employment Agreement, the Change in Control Agreement, the
Retention Plan and other applicable plans of the Company shall continue in
accordance with the terms thereof as so modified.

 

2. General Release and Waiver of Claims Upon Separation

 

  2.1 General Release

 

  (a) In exchange for the consideration set forth in the Change in Control
Agreement, as modified by this Agreement, Executive hereby acknowledges full and
complete satisfaction and hereby releases and forever discharges the Company,
its controlling stockholders, subsidiaries, successors and affiliated companies
(collectively, “DTVG”) and each of its and their respective agents, directors,
officers, representatives, attorneys and employees (“Releasees”) from any and
all claims, actions, losses, rights, damages, fees and demands of every
character, nature, kind or description whatsoever, arising from, relating to any
act or omission, or connected with his employment by, or separation from, DTVG,
including but not limited to, any actions brought in tort or for breach of
contract, or claims arising under the California Labor Code, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act (“ADEA”), the
California Fair Employment and Housing Act, the Fair Labor Standards Act, the
Equal Pay Act, the Employee Retirement Income Security Act of 1974, and any
other federal or state constitution, statute, law or regulation relating to
employment, discrimination, retaliation or whistle blowing activity.

 

  (b) It is understood and agreed that the foregoing release covers all known or
unknown or unanticipated injuries, claims or damages.

 

  (c) The parties agree that except as set forth herein, the signing of this
Agreement does not affect Executive’s existing right to receive future
benefits/payments under the applicable welfare, pension, deferred or equity
compensation, or other compensation plans pursuant to the terms of the
respective plan.



--------------------------------------------------------------------------------

  2.2 ADEA Acknowledgment

 

  (a) In accordance with the Older Workers Benefit Protection Act of 1990,
Executive is aware of the following with respect to his release of any claims
under the ADEA:

 

  (1) He has the right to consult with an attorney before signing this
Agreement.

 

  (2) He has twenty-one (21) days, in which to consider this Agreement and any
ADEA claim; and

 

  (3) He has seven (7) days after signing this Agreement to revoke his release.

 

  (b) This release shall not be effective until the expiration of seven (7) days
following its execution by Executive.

 

  2.3 Confidentiality

 

Executive represents and agrees to keep the terms and conditions of this
Agreement strictly confidential and Executive agrees not to disclose its
contents to anyone other than his immediate family and professional
representatives who likewise are bound by confidentiality, or as may be required
by applicable law.

 

  2.4 No Admission

 

This Agreement shall not be deemed or construed as an admission of liability or
wrongdoing by DTVG or others released herein. Executive agrees not to file any
action, charge or complaint against or concerning any of the Releasees related
to his employment with the Company and to dismiss or withdraw, with prejudice,
or have dismissed with prejudice, any and all pending claims, complaints, or
grievances filed against any of them. Executive expressly agrees not to sue the
Releasees to enforce any claim or cause of action pursuant to this Agreement,
but rather, to utilize the Claims & Arbitration provision of the Change in
Control Agreement.

 

  2.5 Property of DTVG

 

Executive understands and agrees that he will immediately turn over to the
Company all documents and property, which he has received from the Company which
are the property of DTVG. After separation, Executive will comply with his
obligations not to use or disclose Company proprietary or confidential
information.



--------------------------------------------------------------------------------

  2.6 Representation of Executive

 

Executive affirms and represents that he is entering into this Agreement freely
and voluntarily, and that he is acting under no other inducement, or under any
coercion, threat or duress. Executive acknowledges that the contents of this
document have been explained to him and he understands the meaning and legal
effect of this Agreement. Executive has been given the opportunity to discuss
this Agreement with an attorney before executing it.

 

3. Miscellaneous

 

  3.1 Entire Agreement

 

This Agreement constitutes the entire agreement between the parties and
supersedes any and all other agreements or understandings, either oral or
written, between the parties with respect to the subject matter hereof, except
as otherwise provided in this Agreement.

 

  3.2 Validity; Applicable Law

 

If any term of this Agreement is declared invalid for any reason, such
determination shall not affect the validity of the remainder of the Agreement,
and the remaining parts shall remain in effect as if the Agreement had been
executed without the invalid term. This Agreement shall be construed and
enforced in accordance with, and governed by, the laws of the State of
California.

 

Dated:                        EXECUTIVE:    

 

--------------------------------------------------------------------------------

    Eddy Hartenstein     Payroll Number:                          THE DIRECTV
GROUP, INC.:     By:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------